Exhibit AMENDMENT NO. 5 TO PLAN OF REORGANIZATION AND STOCK PURCHASE AGREEMENT This Amendment No.5 to the Plan of Reorganization and Stock Purchase Agreement entered into by and among Modavox, Inc. (“Buyer”), a Delaware corporation, New Aug, LLC, a Delaware limited liability company (“Seller”) and Augme Mobile, Inc. (to be formed) (“Newco”) as of January 16, 2009, and as amended as of March 3, 2009 (“Amendment No. 1”), March 31, 2009 (“Amendment No. 2”), June 4, 2009 (“Amendment No. 3”) and June 30, 2009 (“Amendment No. 4”) (collectively, the “Agreement”), is approved and entered into as of July , 2009 (“Amendment Effective Date”).Capitalized terms used but not defined herein have the meanings assigned to them in the Agreement. Recitals WHEREAS, Buyer, Seller and Newco (to be formed by Seller) previously entered into the Agreement, the purpose of which was to facilitate the acquisition of up to one hundred percent (100%) of Seller’s mobile marketing business and related assets, subject to Seller’s rights to retain minority ownership of the assets under certain conditions and Seller’s right to re-acquire transferred assets under certain conditions; WHEREAS, under the Agreement as originally contemplated, Seller would transfer assets of the business to a new entity (“Newco”) and Buyer would subsequently acquire 100% of the stock of Newco; WHEREAS, under the Agreement, the Purchase Price to be paid by Buyer at Closing includes (but is not limited to) transferring to Newco one million dollars ($1,000,000) in operating cash (“Majority Cash”) as well as the issuance to Seller of certain common stock of Buyer; WHEREAS, Section 15.10 of the Agreement (“Amendment & Waivers”) permits the amendment of the Agreement by mutual written agreement; WHEREAS, in order to assist Seller with certain cash flow needs prior to Closing, which Closing was originally required under the Agreement to occur no later than March 31, 2009, Buyer, Seller and Newco previously executed an Amendment to the Plan of Reorganization and Stock Purchase Agreement, effective as of March 3, 2009, pursuant to which Buyer transferred to Seller twenty five thousand dollars ($25,000) as an advance on the Majority Cash, reducing the outstanding Majority Cash required to Close to nine hundred and seventy five thousand dollars ($975,000) (“Amendment No. 1”); WHEREAS, in recognition of the fact that the conditions required to Close the Transaction, including the Majority Cash requirement, would not be satisfied on or before the Closing Date (to be no later than March 31, 2009), Buyer, Seller and Newco previously executed a second Amendment to the Plan of Reorganization and Stock Purchase Agreement, effective as of March 31, 2009, pursuant to which
